EXHIBIT 99.2 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 31 6,767,930 1.41 218,320 7.429 360.00 566 80.1 2/28 6-month LIBOR 1,316 211,227,390 43.99 160,507 8.389 359.95 601 84.2 2/38 6-month LIBOR 478 102,993,268 21.45 215,467 8.004 479.73 590 81.6 2/28 6-month LIBOR – 60-month Interest Only 448 104,067,675 21.67 232,294 7.706 359.92 629 83.4 2/38 6-month LIBOR – 60-month Interest Only 1 255,000 0.05 255,000 7.455 480.00 580 85.0 2/28 6-month LIBOR – 40/30-Year Balloon 92 19,830,156 4.13 215,545 8.021 359.30 579 76.5 3/27 6-month LIBOR 49 8,752,409 1.82 178,621 8.041 359.85 603 83.5 3/37 6-month LIBOR 25 5,795,051 1.21 231,802 7.741 479.74 581 77.4 3/27 6-month LIBOR – 60-month Interest Only 32 7,337,060 1.53 229,283 7.508 359.82 624 81.8 3/27 6-month LIBOR – 40/30-Year Balloon 3 936,634 0.20 312,211 7.563 359.71 564 67.9 5/25 6-month LIBOR 32 6,514,756 1.36 203,586 7.523 359.96 616 81.4 5/35 6-month LIBOR 10 1,722,822 0.36 172,282 7.754 479.79 593 76.0 5/25 6-month LIBOR – 120-month Interest Only 17 3,749,840 0.78 220,579 7.555 360.00 621 78.4 5/25 6-month LIBOR – 40/30-Year Balloon 1 215,730 0.04 215,730 7.175 360.00 626 85.0 Total 2,535 480,165,721 100.00 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 2,021 369,399,580 76.93 182,781 8.107 359.90 608 83.3 ARM 480 514 110,766,141 23.07 215,498 7.985 479.73 590 81.3 Total 2,535 480,165,721 100.00 1 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 - 50,000.00 10 485,865 0.10 48,587 10.517 360.00 608 85.5 50,000.01 - 75,000.00 168 10,513,650 2.19 62,581 9.811 364.49 603 87.5 75,000.01 - 100,000.00 247 21,765,389 4.53 88,119 8.903 375.59 608 86.0 100,000.01 - 150,000.00 654 81,906,735 17.06 125,240 8.483 381.83 602 84.8 150,000.01 - 200,000.00 491 85,298,573 17.76 173,724 8.052 387.80 605 82.6 200,000.01 - 250,000.00 344 77,044,258 16.05 223,966 8.030 385.14 604 83.2 250,000.01 - 300,000.00 243 66,999,201 13.95 275,717 7.868 390.27 601 81.8 300,000.01 - 350,000.00 173 56,076,357 11.68 324,141 7.685 395.89 600 80.3 350,000.01 - 400,000.00 149 55,687,844 11.60 373,744 7.759 390.40 601 81.4 400,000.01 - 450,000.00 45 18,662,208 3.89 414,716 7.553 394.82 613 82.2 450,000.01 - 500,000.00 6 2,883,143 0.60 480,524 7.592 440.21 648 86.4 500,000.01 - 550,000.00 2 1,048,999 0.22 524,499 8.813 417.84 645 87.6 550,000.01 - 600,000.00 2 1,143,500 0.24 571,750 8.220 420.03 639 84.5 600,000.01 - 650,000.00 1 650,000 0.14 650,000 8.000 359.00 664 80.2 Total 2,535 480,165,721 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 29 3,369,011 0.70 116,173 8.868 364.84 595 88.5 Alaska 7 1,380,999 0.29 197,286 7.909 360.00 596 84.6 Arizona 125 22,722,487 4.73 181,780 8.081 385.75 606 82.6 Arkansas 14 1,730,758 0.36 123,626 8.725 384.50 603 91.9 California 350 102,045,105 21.25 291,557 7.568 405.20 598 77.1 Colorado 45 8,172,935 1.70 181,621 8.108 390.07 613 82.7 Connecticut 45 9,818,228 2.04 218,183 8.229 379.21 619 82.9 Delaware 3 417,700 0.09 139,233 7.933 360.00 601 84.6 District of Columbia 5 1,254,900 0.26 250,980 7.699 377.40 624 81.3 Florida 312 59,146,148 12.32 189,571 8.024 388.35 604 83.0 Georgia 121 18,514,984 3.86 153,016 8.701 371.50 618 88.4 Hawaii 9 3,006,450 0.63 334,050 8.045 380.49 631 82.6 Idaho 23 3,929,145 0.82 170,832 7.910 389.07 592 85.7 Illinois 111 21,918,455 4.56 197,464 8.503 370.57 624 86.2 Indiana 31 3,626,481 0.76 116,983 9.152 362.16 604 90.9 Iowa 10 890,197 0.19 89,020 9.524 371.91 610 88.8 Kansas 18 2,023,883 0.42 112,438 8.825 372.72 615 88.2 Kentucky 17 2,105,089 0.44 123,829 8.801 397.20 595 89.4 Louisiana 14 1,533,825 0.32 109,559 8.636 388.28 579 86.1 Maine 10 1,633,965 0.34 163,396 7.954 359.89 604 81.9 Maryland 56 12,451,415 2.59 222,347 7.991 388.90 587 81.3 Massachusetts 43 9,579,443 2.00 222,778 7.908 375.16 590 81.2 Michigan 62 8,239,168 1.72 132,890 8.851 374.73 610 87.4 Minnesota 44 7,550,787 1.57 171,609 8.418 380.90 622 85.1 Mississippi 16 1,703,795 0.35 106,487 8.643 365.07 598 87.4 Missouri 76 8,556,971 1.78 112,592 9.054 373.80 596 87.3 Montana 11 2,003,450 0.42 182,132 7.907 376.32 586 84.6 Nebraska 3 285,800 0.06 95,267 9.093 360.00 557 90.2 Nevada 34 8,197,488 1.71 241,103 7.630 403.62 617 83.7 New Hampshire 12 2,247,370 0.47 187,281 7.652 396.29 589 86.1 New Jersey 70 17,412,965 3.63 248,757 7.832 379.70 601 83.4 New Mexico 14 2,322,090 0.48 165,864 8.256 371.50 600 84.5 New York 71 19,945,695 4.15 280,925 7.616 409.08 598 78.1 North Carolina 73 9,653,652 2.01 132,242 8.966 387.39 612 88.5 Ohio 40 4,216,315 0.88 105,408 9.239 362.40 591 88.1 Oklahoma 17 1,702,102 0.35 100,124 8.703 387.31 591 87.6 Oregon 37 6,793,318 1.41 183,603 7.867 394.75 595 83.8 Pennsylvania 70 9,131,780 1.90 130,454 8.411 386.14 593 85.6 Rhode Island 7 1,533,200 0.32 219,029 7.886 381.91 632 81.5 South Carolina 21 3,013,568 0.63 143,503 8.696 393.32 604 86.4 South Dakota 6 775,329 0.16 129,222 8.870 360.00 609 92.4 Tennessee 59 6,807,164 1.42 115,376 8.670 382.14 614 88.8 Texas 120 13,553,554 2.82 112,946 8.669 369.47 608 86.5 Utah 45 7,747,865 1.61 172,175 7.890 370.93 626 84.3 Vermont 4 858,050 0.18 214,513 7.858 399.86 601 85.6 Virginia 84 15,996,772 3.33 190,438 7.893 378.84 596 84.2 Washington 90 21,158,273 4.41 235,092 7.781 385.76 592 82.4 West Virginia 2 282,500 0.06 141,250 7.841 360.00 609 82.6 Wisconsin 42 6,223,172 1.30 148,171 8.793 376.47 607 88.0 Wyoming 7 981,924 0.20 140,275 8.347 403.31 588 84.1 Total 2,535 480,165,721 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 18 3,009,497 0.63 167,194 7.036 420.66 558 41.6 50.01 - 55.00 13 2,824,749 0.59 217,288 6.930 403.04 581 52.8 55.01 - 60.00 35 8,410,456 1.75 240,299 7.041 389.74 578 58.0 60.01 - 65.00 69 16,717,396 3.48 242,281 7.149 392.88 570 63.5 65.01 - 70.00 121 24,204,463 5.04 200,037 7.634 399.92 580 68.4 70.01 - 75.00 195 43,490,506 9.06 223,028 7.667 391.70 588 73.9 75.01 - 80.00 683 124,812,125 25.99 182,741 7.840 383.23 612 79.4 80.01 - 85.00 329 68,291,383 14.22 207,573 7.942 389.64 593 84.3 85.01 - 90.00 581 110,341,019 22.98 189,916 8.370 390.58 611 89.6 90.01 - 95.00 316 52,041,324 10.84 164,688 8.837 377.06 610 94.6 95.01 - 100.00 175 26,022,805 5.42 148,702 9.113 382.71 631 99.9 Total 2,535 480,165,721 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 18 3,009,497 0.63 167,194 7.036 420.66 558 41.6 50.01 - 55.00 13 2,824,749 0.59 217,288 6.930 403.04 581 52.8 55.01 - 60.00 34 8,300,456 1.73 244,131 7.028 390.13 578 58.0 60.01 - 65.00 69 16,717,396 3.48 242,281 7.149 392.88 570 63.5 65.01 - 70.00 120 24,001,563 5.00 200,013 7.630 399.25 580 68.4 70.01 - 75.00 184 41,713,456 8.69 226,704 7.687 392.22 586 73.9 75.01 - 80.00 355 73,337,332 15.27 206,584 7.778 393.16 587 79.0 80.01 - 85.00 326 68,104,790 14.18 208,910 7.924 389.35 593 84.2 85.01 - 90.00 590 111,266,831 23.17 188,588 8.386 390.78 611 89.5 90.01 - 95.00 320 52,518,924 10.94 164,122 8.833 376.91 610 94.5 95.01 - 100.00 506 78,370,728 16.32 154,883 8.291 373.95 642 86.5 Total 2,535 480,165,721 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.501 - 5.000 1 170,000 0.04 170,000 4.750 360.00 544 68.5 5.001 - 5.500 6 1,688,102 0.35 281,350 5.382 401.91 608 71.8 5.501 - 6.000 31 7,392,706 1.54 238,474 5.875 415.23 603 74.6 6.001 - 6.500 97 24,820,881 5.17 255,885 6.339 393.33 617 75.3 6.501 - 7.000 210 49,312,991 10.27 234,824 6.851 391.59 605 77.1 7.001 - 7.500 333 73,534,553 15.31 220,824 7.327 383.66 606 78.9 7.501 - 8.000 429 86,128,141 17.94 200,765 7.808 383.92 602 81.7 8.001 - 8.500 436 86,045,994 17.92 197,353 8.300 387.23 602 83.8 8.501 - 9.000 403 73,367,653 15.28 182,054 8.783 394.72 602 86.7 9.001 - 9.500 217 34,212,527 7.13 157,661 9.274 387.93 605 88.8 9.501 - 10.000 178 22,468,200 4.68 126,226 9.773 375.47 596 90.6 10.001 - 10.500 94 11,291,123 2.35 120,118 10.291 377.25 597 92.0 10.501 - 11.000 56 6,308,935 1.31 112,660 10.739 381.79 616 91.9 11.001 - 11.500 21 1,590,715 0.33 75,748 11.278 360.00 601 92.7 11.501 - 12.000 18 1,458,009 0.30 81,000 11.810 374.60 581 91.2 12.001 - 12.500 1 74,300 0.02 74,300 12.500 360.00 594 100.0 12.501 - 13.000 3 238,192 0.05 79,397 12.796 421.57 548 86.4 Greater than 14.000 1 62,700 0.01 62,700 14.250 360.00 566 95.0 Total 2,535 480,165,721 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,939 352,705,852 73.46 181,901 8.079 388.00 600 82.6 Planned Unit Development 343 70,141,193 14.61 204,493 8.162 380.96 609 85.1 Low-Rise Condominium 142 25,994,756 5.41 183,062 8.004 387.30 618 82.2 Two Family Home 87 23,708,237 4.94 272,508 7.898 400.41 621 81.7 Three Family Home 12 3,656,334 0.76 304,694 8.060 373.97 624 81.9 Four Family Home 10 3,465,350 0.72 346,535 8.311 406.48 639 79.1 High-Rise Condominium 2 494,000 0.10 247,000 7.032 360.00 592 63.3 Total 2,535 480,165,721 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,522 340,551,137 70.92 223,752 7.834 390.76 598 81.4 Purchase 811 102,809,962 21.41 126,769 8.937 377.78 623 87.9 Refinance – Rate/Term 202 36,804,622 7.66 182,201 7.944 385.04 599 81.7 Total 2,535 480,165,721 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,288 436,778,952 90.96 190,900 8.030 387.47 599 82.7 InvestmentProperty 194 33,483,305 6.97 172,594 8.618 392.52 651 84.7 Second Home 53 9,903,463 2.06 186,858 8.399 373.91 656 80.7 Total 2,535 480,165,721 100.00 (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 2,021 369,399,580 76.93 182,781 8.107 359.90 608 83.3 Greater than 360 514 110,766,141 23.07 215,498 7.985 479.73 590 81.3 Total 2,535 480,165,721 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,838 324,181,223 67.51 176,377 8.009 386.48 596 84.2 Stated Income 697 155,984,498 32.49 223,794 8.224 389.76 619 80.0 Total 2,535 480,165,721 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 781 - 800 3 476,425 0.10 158,808 7.937 401.71 788 86.9 761 - 780 7 1,105,392 0.23 157,913 8.078 374.17 772 84.8 741 - 760 11 1,847,731 0.38 167,976 8.175 360.00 751 88.8 721 - 740 16 2,687,072 0.56 167,942 8.342 365.59 731 84.1 701 - 720 34 6,711,264 1.40 197,390 8.472 384.15 709 83.5 681 - 700 78 14,714,189 3.06 188,643 7.859 374.70 689 86.2 661 - 680 159 33,024,122 6.88 207,699 7.927 375.65 670 85.5 641 - 660 253 47,267,104 9.84 186,826 8.027 378.51 649 85.1 621 - 640 321 59,515,597 12.39 185,407 7.957 380.91 630 84.2 601 - 620 427 78,743,998 16.40 184,412 8.061 385.87 610 85.2 581 - 600 390 76,742,135 15.98 196,775 8.094 387.58 591 83.1 561 - 580 303 57,307,995 11.94 189,135 8.125 395.81 571 81.9 541 - 560 291 51,604,763 10.75 177,336 8.235 395.64 551 79.7 521 - 540 174 35,294,123 7.35 202,840 8.110 404.61 531 77.1 501 - 520 66 12,891,563 2.68 195,327 8.259 402.00 513 72.4 500 or Less 2 232,249 0.05 116,124 10.833 358.93 500 80.0 Total 2,535 480,165,721 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 2,190 404,953,893 84.34 184,910 8.133 384.69 610 84.1 A- 142 30,291,329 6.31 213,319 7.762 390.73 571 78.0 B 137 31,916,006 6.65 232,964 7.712 409.86 572 76.0 C 55 11,377,830 2.37 206,870 8.018 417.25 565 72.7 C- 4 661,904 0.14 165,476 8.104 359.80 564 66.2 D 7 964,760 0.20 137,823 8.261 415.37 568 62.3 Total 2,535 480,165,721 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 690 124,125,897 25.85 179,893 8.417 379.46 609 84.0 6 2 278,443 0.06 139,222 8.055 438.61 588 82.3 12 104 27,098,559 5.64 260,563 7.777 394.24 605 79.9 24 1,636 307,559,347 64.05 187,995 8.009 390.48 601 82.8 36 103 21,103,475 4.40 204,888 7.499 383.07 601 80.0 Total 2,535 480,165,721 100.00 Months to Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 31 6,767,930 1.41 218,320 7.429 360.00 566 80.1 19 – 24 24 2,335 438,373,489 91.30 187,740 8.119 388.12 604 83.1 32 – 37 36 109 22,821,153 4.75 209,368 7.774 390.28 603 80.8 38 or Greater 60 60 12,203,149 2.54 203,386 7.559 376.89 615 79.8 Total 2,535 480,165,721 100.00 Gross Margins for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 or Less 1 140,516 0.03 140,516 7.500 477.00 618 80.0 2.001 - 3.000 3 796,664 0.17 265,555 7.184 359.08 624 80.9 3.001 - 4.000 2 391,300 0.08 195,650 8.359 360.00 621 91.2 4.001 - 5.000 53 9,775,137 2.04 184,437 7.623 401.15 611 80.8 5.001 - 6.000 236 48,071,528 10.01 203,693 7.915 382.01 598 78.3 6.001 - 7.000 1,969 366,127,014 76.25 185,946 8.059 386.59 605 83.1 7.001 - 8.000 254 51,079,539 10.64 201,101 8.436 394.37 600 85.0 8.001 - 9.000 17 3,784,023 0.79 222,590 8.620 428.64 580 87.4 Total 2,535 480,165,721 100.00 (1) The weighted average Gross Margin for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.560%. 8 Maximum Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 11.501 - 12.000 1 170,000 0.04 170,000 4.750 360.00 544 68.5 12.001 - 12.500 12 2,899,985 0.60 241,665 5.807 415.85 626 71.9 12.501 - 13.000 46 10,736,532 2.24 233,403 6.164 410.78 603 72.6 13.001 - 13.500 117 29,785,389 6.20 254,576 6.537 391.97 610 74.4 13.501 - 14.000 230 53,460,901 11.13 232,439 6.990 390.54 601 77.4 14.001 - 14.500 341 74,102,082 15.43 217,308 7.418 383.11 606 79.8 14.501 - 15.000 435 86,657,363 18.05 199,212 7.895 385.04 604 82.5 15.001 - 15.500 417 81,764,480 17.03 196,078 8.330 388.00 602 84.1 15.501 - 16.000 377 67,658,802 14.09 179,466 8.813 393.91 602 86.9 16.001 - 16.500 208 32,496,412 6.77 156,233 9.307 385.76 606 89.3 16.501 - 17.000 168 20,950,313 4.36 124,704 9.797 374.89 599 91.0 17.001 - 17.500 87 10,226,800 2.13 117,549 10.301 377.50 599 91.9 17.501 - 18.000 52 5,832,748 1.21 112,168 10.739 377.86 616 91.5 18.001 - 18.500 21 1,590,715 0.33 75,748 11.278 360.00 601 92.7 18.501 - 19.000 18 1,458,009 0.30 81,000 11.810 374.60 581 91.2 19.001 - 19.500 1 74,300 0.02 74,300 12.500 360.00 594 100.0 Greater than 19.500 4 300,892 0.06 75,223 13.099 408.74 552 88.2 Total 2,535 480,165,721 100.00 (1) The weighted average Maximum Mortgage Rate for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 14.997%. Initial Periodic Rate Caps for the Group 1 Mortgage Loans in the Mortgage Pool(1) Initial Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 38 7,895,395 1.64 207,774 7.559 359.98 569 80.6 1.500 2,168 405,433,019 84.44 187,008 8.098 387.43 606 83.6 2.000 5 1,035,455 0.22 207,091 7.628 358.80 611 82.4 3.000 322 65,466,889 13.63 203,313 8.028 391.66 592 78.5 3.100 1 272,000 0.06 272,000 8.650 480.00 618 80.0 6.000 1 62,964 0.01 62,964 8.750 359.00 720 90.0 Total 2,535 480,165,721 100.00 (1) The weighted average Initial Periodic Rate Cap for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.699%. 9 Subsequent Periodic Rate Caps for the Group 1 Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 303 61,825,383 12.88 204,044 8.040 392.33 586 78.6 1.500 2,231 418,277,374 87.11 187,484 8.085 386.84 606 83.5 2.000 1 62,964 0.01 62,964 8.750 359.00 720 90.0 Total 2,535 480,165,721 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.436%. Minimum Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.001 - 5.000 1 170,000 0.04 170,000 4.750 360.00 544 68.5 5.001 - 6.000 37 9,080,808 1.89 245,427 5.784 412.75 604 74.0 6.001 - 7.000 307 74,133,872 15.44 241,478 6.680 392.17 609 76.5 7.001 - 8.000 762 159,662,694 33.25 209,531 7.586 383.80 604 80.4 8.001 - 9.000 839 159,413,647 33.20 190,004 8.522 390.67 602 85.1 9.001 - 10.000 395 56,680,726 11.80 143,496 9.472 382.99 601 89.5 Greater than 10.000 194 21,023,974 4.38 108,371 10.654 377.51 601 91.9 Total 2,535 480,165,721 100.00 (1) The weighted average Minimum Mortgage Rate for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 8.079%. 10 Next Adjustment Dates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) September 2007 27 5,642,430 1.18 208,979 7.491 360.00 562 80.6 October 2007 4 1,125,500 0.23 281,375 7.120 360.00 587 77.7 November 2008 4 643,990 0.13 160,998 7.438 356.00 649 85.5 December 2008 9 1,953,774 0.41 217,086 8.169 363.91 614 84.6 January 2009 19 3,626,391 0.76 190,863 8.390 369.47 578 78.4 February 2009 216 47,931,747 9.98 221,906 7.911 428.62 594 79.4 March 2009 1,612 293,864,528 61.20 182,298 8.091 378.31 607 83.8 April 2009 473 90,073,159 18.76 190,430 8.311 400.18 600 82.6 May 2009 2 279,900 0.06 139,950 9.497 360.00 618 86.4 November 2009 1 180,000 0.04 180,000 9.875 356.00 562 89.1 December 2009 2 285,316 0.06 142,658 8.705 416.10 607 90.2 January 2010 2 349,074 0.07 174,537 8.499 358.00 611 98.0 February 2010 8 2,042,970 0.43 255,371 7.903 421.12 603 82.5 March 2010 73 14,512,828 3.02 198,806 7.813 383.52 607 82.1 April 2010 23 5,450,965 1.14 236,998 7.456 398.57 592 74.8 February 2012 5 604,391 0.13 120,878 8.202 431.00 633 80.9 March 2012 46 10,263,440 2.14 223,118 7.550 372.84 614 79.5 April 2012 9 1,335,317 0.28 148,369 7.336 383.56 614 81.5 Total 2,535 480,165,721 100.00 (1) The weighted average Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date is April 2009. Interest Only Periods for the Group 1 Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 2,037 364,756,146 75.96 179,065 8.202 396.20 596 82.7 60 481 111,659,735 23.25 232,141 7.693 360.19 629 83.3 120 17 3,749,840 0.78 220,579 7.555 360.00 621 78.4 Total 2,535 480,165,721 100.00 11 GROUP 2 MORTGAGE LOANS Mortgage Loan Programs for the Group 2 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 22 7,366,510 1.02 334,841 8.163 360.00 588 77.6 2/28 6-month LIBOR 1,576 300,578,698 41.73 190,723 9.062 359.93 597 82.4 2/38 6-month LIBOR 436 116,492,453 16.17 267,185 8.760 479.65 589 80.4 2/28 6-month LIBOR 120-month Interest Only 1 271,250 0.04 271,250 6.250 359.00 718 79.2 2/28 6-month LIBOR 60-month Interest Only 506 164,961,001 22.90 326,010 8.023 359.92 637 83.6 2/28 6-month LIBOR 40/30-Year Balloon 101 25,092,186 3.48 248,437 8.935 359.11 580 76.6 3/27 12-month LIBOR 1 336,100 0.05 336,100 7.250 360.00 693 80.0 3/27 6-month LIBOR 43 6,313,644 0.88 146,829 9.321 359.83 573 78.2 3/37 6-month LIBOR 10 3,062,813 0.43 306,281 7.976 479.92 585 77.1 3/27 6-month LIBOR 60-month Interest Only 21 7,501,333 1.04 357,206 7.617 359.50 645 83.5 3/27 12-month LIBOR 120-month Interest Only 4 1,356,530 0.19 339,133 6.256 359.75 659 66.2 3/27 6-month LIBOR 40/30-Year Balloon 6 891,737 0.12 148,623 9.311 359.00 558 75.2 5/25 1-year CMT 1 135,891 0.02 135,891 7.125 359.00 671 80.0 5/25 12-month LIBOR 7 1,640,810 0.23 234,401 6.649 359.89 655 61.9 5/25 6-month LIBOR 36 7,962,528 1.11 221,181 7.732 359.86 604 77.4 5/35 6-month LIBOR 7 1,372,515 0.19 196,074 8.218 479.91 593 80.6 5/25 6-month LIBOR 120-month Interest Only 60 19,117,837 2.65 318,631 6.761 359.81 689 77.6 5/25 12-month LIBOR 120-month Interest Only 125 31,210,280 4.33 249,682 6.457 359.41 698 74.3 5/25 12-month LIBOR 60-month Interest Only 14 3,677,749 0.51 262,696 6.464 359.06 700 74.5 5/25 6-month LIBOR 40/30-Year Balloon 1 449,804 0.06 449,804 7.000 359.00 580 55.9 7/23 1-year CMT 1 224,698 0.03 224,698 6.625 356.00 655 54.3 7/23 12-month LIBOR 4 849,687 0.12 212,422 6.217 359.00 680 61.4 7/33 1-year CMT 1 195,740 0.03 195,740 6.500 477.00 685 80.0 7/23 12-month LIBOR 120-month Interest Only 32 8,226,707 1.14 257,085 6.426 359.15 692 72.7 7/23 12-month LIBOR 84-month Interest Only 4 1,322,854 0.18 330,714 6.232 358.92 715 84.9 7/23 6-month LIBOR 120-month Interest Only 6 1,515,000 0.21 252,500 6.571 357.74 721 73.2 7/23 1-year CMT 84-month Interest Only 2 517,037 0.07 258,519 6.249 354.50 730 75.0 10/20 12-month LIBOR 1 122,821 0.02 122,821 6.000 360.00 698 74.0 10/20 12-month LIBOR 120-month Interest Only 28 7,485,681 1.04 267,346 6.404 359.53 687 73.5 Total 3,057 720,251,895 100.00 Original Terms to Stated Maturity for the Group 2 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 2,603 599,128,374 83.18 230,168 8.394 359.82 620 81.3 ARM 480 454 121,123,521 16.82 266,792 8.730 479.66 589 80.3 Total 3,057 720,251,895 100.00 12 Mortgage Loan Principal Balances for the Group 2 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 - 50,000.00 13 625,210 0.09 48,093 10.619 360.00 573 72.5 50,000.01 - 75,000.00 132 8,436,580 1.17 63,913 9.951 365.54 582 76.1 75,000.01 - 100,000.00 261 23,422,410 3.25 89,741 9.402 372.32 586 78.8 100,000.01 - 150,000.00 660 83,395,937 11.58 126,357 9.082 373.03 594 81.0 150,000.01 - 200,000.00 530 92,251,076 12.81 174,059 8.765 377.62 605 80.1 200,000.01 - 250,000.00 417 94,149,644 13.07 225,779 8.648 378.90 614 80.9 250,000.01 - 300,000.00 265 72,612,714 10.08 274,010 8.454 385.61 619 79.6 300,000.01 - 350,000.00 177 57,115,469 7.93 322,686 8.221 379.11 629 81.1 350,000.01 - 400,000.00 123 45,837,248 6.36 372,661 8.055 378.33 631 81.1 400,000.01 - 450,000.00 166 71,063,869 9.87 428,096 7.785 379.51 624 82.4 450,000.01 - 500,000.00 139 66,392,575 9.22 477,644 7.902 383.15 626 82.9 500,000.01 - 550,000.00 64 33,413,827 4.64 522,091 8.357 397.47 619 84.2 550,000.01 - 600,000.00 41 23,603,531 3.28 575,696 7.976 388.98 614 81.6 600,000.01 - 650,000.00 26 16,345,365 2.27 628,668 8.260 382.71 614 80.0 650,000.01 - 700,000.00 15 10,110,770 1.40 674,051 8.189 375.88 643 82.1 700,000.01 - 750,000.00 17 12,344,727 1.71 726,160 8.393 366.96 617 83.1 750,000.01 - 800,000.00 5 3,925,061 0.54 785,012 8.636 407.89 608 80.7 800,000.01 - 850,000.00 3 2,503,570 0.35 834,523 7.909 399.29 601 81.8 850,000.01 - 900,000.00 2 1,769,512 0.25 884,756 8.659 360.00 594 71.8 Greater than 900,000.00 1 932,800 0.13 932,800 7.830 360.00 637 80.0 Total 3,057 720,251,895 100.00 13 State Distribution of the Mortgaged Properties for the Group 2 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 29 3,793,083 0.53 130,796 9.459 365.70 589 81.2 Alaska 5 958,600 0.13 191,720 8.825 360.00 604 82.7 Arizona 144 33,413,027 4.64 232,035 8.584 387.46 624 80.0 Arkansas 16 2,361,986 0.33 147,624 9.763 381.98 572 88.9 California 452 172,277,557 23.92 381,145 7.661 385.47 629 79.2 Colorado 29 8,379,505 1.16 288,948 8.023 378.06 612 80.3 Connecticut 44 10,094,173 1.40 229,413 8.667 378.75 591 78.0 Delaware 9 1,749,086 0.24 194,343 8.728 385.21 617 85.5 District of Columbia 12 2,813,819 0.39 234,485 8.071 359.54 628 72.3 Florida 458 103,653,377 14.39 226,317 8.560 380.29 623 80.8 Georgia 98 19,144,748 2.66 195,355 9.014 372.93 600 83.8 Hawaii 8 3,355,600 0.47 419,450 8.419 360.00 625 79.4 Idaho 20 3,323,697 0.46 166,185 8.016 378.30 606 82.8 Illinois 164 32,876,195 4.56 200,465 9.051 369.87 609 81.7 Indiana 26 3,204,950 0.44 123,267 9.387 382.13 588 85.4 Iowa 8 912,850 0.13 114,106 9.261 374.24 586 84.9 Kansas 10 1,723,297 0.24 172,330 9.874 368.15 599 92.0 Kentucky 15 1,754,174 0.24 116,945 9.128 367.76 620 85.7 Louisiana 38 6,056,464 0.84 159,381 9.089 373.79 593 79.9 Maine 5 1,095,750 0.15 219,150 8.591 360.00 609 83.7 Maryland 74 22,287,746 3.09 301,186 8.257 388.89 619 82.4 Massachusetts 52 14,218,373 1.97 273,430 8.607 377.19 591 77.8 Michigan 97 14,257,118 1.98 146,981 9.373 376.99 596 84.3 Minnesota 25 5,536,353 0.77 221,454 8.854 388.98 594 82.1 Mississippi 14 1,854,419 0.26 132,459 9.319 378.91 582 85.5 Missouri 54 7,909,473 1.10 146,472 9.582 367.26 603 82.9 Montana 11 1,909,505 0.27 173,591 9.074 368.69 574 84.0 Nebraska 3 391,800 0.05 130,600 9.048 360.00 603 89.0 Nevada 47 12,216,337 1.70 259,922 7.969 379.75 636 81.2 New Hampshire 15 2,798,406 0.39 186,560 9.053 359.88 591 77.7 New Jersey 117 31,953,900 4.44 273,110 8.765 378.28 600 79.4 New Mexico 16 2,647,843 0.37 165,490 8.950 367.23 608 83.2 New York 111 42,133,705 5.85 379,583 8.210 389.87 624 80.3 North Carolina 54 8,798,328 1.22 162,932 9.283 380.07 587 80.5 Ohio 29 3,770,608 0.52 130,021 9.255 366.94 597 85.5 Oklahoma 22 2,989,170 0.42 135,871 9.528 360.00 565 85.3 Oregon 31 7,013,293 0.97 226,235 8.328 386.89 620 80.9 Pennsylvania 89 14,016,137 1.95 157,485 9.090 374.96 589 83.9 Rhode Island 7 1,555,614 0.22 222,231 8.615 372.57 578 75.8 South Carolina 31 4,994,345 0.69 161,108 8.992 381.25 596 82.5 South Dakota 3 465,050 0.06 155,017 9.970 360.00 575 97.2 Tennessee 39 5,400,735 0.75 138,480 9.275 367.08 602 87.9 Texas 250 36,799,099 5.11 147,196 8.934 364.90 606 86.6 Utah 51 11,212,834 1.56 219,859 8.606 376.60 620 82.7 Vermont 6 1,310,600 0.18 218,433 8.028 368.88 568 74.4 Virginia 80 19,606,941 2.72 245,087 8.447 384.86 604 81.2 Washington 80 19,917,140 2.77 248,964 8.121 385.61 616 81.1 West Virginia 7 893,484 0.12 127,641 9.683 375.73 569 79.3 Wisconsin 38 6,104,779 0.85 160,652 9.651 362.51 597 82.9 Wyoming 14 2,346,820 0.33 167,630 9.220 366.72 588 88.7 Total 3,057 720,251,895 100.00 14 Loan-to-Value Ratios for the Group 2 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 99 16,629,559 2.31 167,975 7.960 382.04 581 40.7 50.01 - 55.00 51 11,625,000 1.61 227,941 7.833 387.52 614 52.5 55.01 - 60.00 92 19,976,855 2.77 217,140 7.816 384.31 585 57.7 60.01 - 65.00 105 19,363,781 2.69 184,417 8.088 381.59 590 63.5 65.01 - 70.00 189 42,286,149 5.87 223,736 8.190 385.34 581 68.5 70.01 - 75.00 258 60,545,180 8.41 234,671 8.416 386.00 590 74.0 75.01 - 80.00 1,051 257,825,294 35.80 245,314 8.082 374.63 641 79.8 80.01 - 85.00 243 58,917,951 8.18 242,461 8.941 388.14 580 84.4 85.01 - 90.00 399 108,163,414 15.02 271,086 8.707 383.00 609 89.6 90.01 - 95.00 328 70,504,077 9.79 214,951 9.155 377.12 607 94.8 95.01 - 100.00 242 54,414,636 7.55 224,854 9.131 378.79 631 100.0 Total 3,057 720,251,895 100.00 Combined Loan-to-Value Ratios(1) for the Group 2 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 96 16,144,613 2.24 168,173 7.935 380.86 581 40.5 50.01 - 55.00 51 11,625,000 1.61 227,941 7.833 387.52 614 52.5 55.01 - 60.00 90 19,721,878 2.74 219,132 7.819 384.02 585 57.8 60.01 - 65.00 103 19,046,281 2.64 184,915 8.111 381.95 588 63.5 65.01 - 70.00 186 41,556,692 5.77 223,423 8.204 385.81 579 68.4 70.01 - 75.00 241 55,860,471 7.76 231,786 8.491 388.21 583 73.9 75.01 - 80.00 338 81,430,019 11.31 240,917 8.457 382.92 599 79.3 80.01 - 85.00 249 60,469,094 8.40 242,848 8.920 387.90 581 84.0 85.01 - 90.00 422 113,535,911 15.76 269,042 8.635 382.39 613 89.1 90.01 - 95.00 372 82,575,203 11.46 221,976 8.844 374.54 619 92.5 95.01 - 100.00 909 218,286,733 30.31 240,139 8.269 373.24 652 84.9 Total 3,057 720,251,895 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 15 Current Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.501 - 5.000 3 965,799 0.13 321,933 4.952 359.00 707 79.9 5.001 - 5.500 15 4,800,519 0.67 320,035 5.406 366.34 658 76.8 5.501 - 6.000 71 24,026,945 3.34 338,408 5.878 366.82 674 73.6 6.001 - 6.500 144 44,589,511 6.19 309,649 6.363 366.84 668 76.4 6.501 - 7.000 181 60,000,522 8.33 331,495 6.816 376.21 646 77.6 7.001 - 7.500 224 66,772,372 9.27 298,091 7.333 379.78 642 80.1 7.501 - 8.000 308 80,525,778 11.18 261,447 7.805 378.47 625 78.2 8.001 - 8.500 328 77,897,768 10.82 237,493 8.309 385.35 614 78.8 8.501 - 9.000 444 102,897,899 14.29 231,752 8.808 382.47 604 82.0 9.001 - 9.500 417 89,000,342 12.36 213,430 9.313 379.68 595 83.9 9.501 - 10.000 469 89,788,544 12.47 191,447 9.791 383.13 583 85.8 10.001 - 10.500 232 43,252,740 6.01 186,434 10.285 383.45 584 85.8 10.501 - 11.000 119 21,117,733 2.93 177,460 10.770 386.88 567 84.3 11.001 - 11.500 48 7,312,717 1.02 152,348 11.291 391.84 584 85.6 11.501 - 12.000 36 4,715,253 0.65 130,979 11.809 377.22 564 85.4 12.001 - 12.500 16 2,471,516 0.34 154,470 12.271 397.61 580 82.8 12.501 - 13.000 1 65,600 0.01 65,600 12.625 360.00 651 80.0 13.001 - 13.500 1 50,339 0.01 50,339 13.125 360.00 563 95.0 Total 3,057 720,251,895 100.00 Types of Mortgaged Properties for the Group 2 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 2,148 486,364,223 67.53 226,427 8.513 380.95 608 80.8 Planned Unit Development 517 138,674,895 19.25 268,230 8.312 378.47 625 83.1 Low-Rise Condominium 247 51,810,032 7.19 209,757 8.291 375.74 636 81.9 Two Family Home 100 30,564,351 4.24 305,644 8.568 379.18 630 80.5 Three Family Home 15 4,663,393 0.65 310,893 8.138 385.29 624 69.0 High-Rise Condominium 17 4,473,388 0.62 263,140 8.013 364.33 655 77.3 Four Family Home 8 3,087,468 0.43 385,933 7.429 384.31 679 61.3 Manufactured Housing (1) 5 614,145 0.09 122,829 9.116 387.12 571 65.9 Total 3,057 720,251,895 100.00 (1) Treated as real property. Loan Purposes for the Group 2 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Purchase 1,522 352,279,548 48.91 231,458 8.440 374.79 636 85.7 Refinance – Cash Out 1,441 342,358,652 47.53 237,584 8.553 386.06 590 76.6 Refinance – Rate/Term 94 25,613,695 3.56 272,486 7.224 369.70 654 78.7 Total 3,057 720,251,895 100.00 16 Occupancy Types for the Group 2 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,862 682,455,069 94.75 238,454 8.467 380.20 612 81.5 Investment Property 160 29,070,735 4.04 181,692 8.239 377.29 666 74.0 Second Home 35 8,726,091 1.21 249,317 7.857 370.50 673 72.5 Total 3,057 720,251,895 100.00 (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 2 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 2,603 599,128,374 83.18 230,168 8.394 359.82 620 81.3 Greater than 360 454 121,123,521 16.82 266,792 8.730 479.66 589 80.3 Total 3,057 720,251,895 100.00 Loan Documentation Types for the Group 2 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1620 337,368,608 46.84 208,252 8.474 380.49 595 83.8 Stated Income 1169 313,461,649 43.52 268,145 8.868 383.91 618 79.7 Reduced 199 52,437,195 7.28 263,503 6.444 359.68 700 74.0 Full/Alternative 28 6,811,218 0.95 243,258 6.401 359.26 701 79.0 Stated Income/Stated Asset 16 4,284,488 0.59 267,781 6.664 359.66 684 76.0 No Income/No Asset 12 3,222,812 0.45 268,568 6.592 359.41 694 74.6 No Ratio 6 1,431,860 0.20 238,643 6.415 359.48 700 57.7 Streamlined 7 1,234,065 0.17 176,295 6.120 359.88 692 74.2 Total 3,057 720,251,895 100.00 17 Credit Bureau Risk Scores(1) for the Group 2 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 - 820 5 1,118,950 0.16 223,790 7.434 360.00 806 78.4 781 - 800 12 2,799,617 0.39 233,301 6.738 358.58 793 79.8 761 - 780 12 2,848,570 0.40 237,381 6.968 376.75 771 79.0 741 - 760 21 5,457,381 0.76 259,875 6.894 364.76 748 82.2 721 - 740 59 14,466,123 2.01 245,189 7.292 370.38 728 78.0 701 - 720 99 29,227,804 4.06 295,230 6.819 368.47 711 76.6 681 - 700 147 39,983,641 5.55 271,998 7.550 369.58 690 79.9 661 - 680 230 61,496,668 8.54 267,377 7.872 371.99 669 82.2 641 - 660 341 96,891,191 13.45 284,138 8.259 372.15 651 83.0 621 - 640 317 78,920,184 10.96 248,960 8.153 374.28 631 83.7 601 - 620 394 97,380,454 13.52 247,159 8.578 379.05 611 85.7 581 - 600 320 72,034,574 10.00 225,108 8.820 383.15 591 84.0 561 - 580 320 67,327,324 9.35 210,398 9.032 390.33 570 81.3 541 - 560 274 53,914,856 7.49 196,770 8.995 394.10 551 78.0 521 - 540 282 55,069,217 7.65 195,281 9.263 390.51 530 74.5 501 - 520 210 39,096,502 5.43 186,174 9.484 395.19 511 72.3 500 or less 14 2,218,839 0.31 158,489 10.371 373.92 500 75.6 Total 3,057 720,251,895 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 2 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 2 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 2,581 620,177,886 86.11 240,286 8.345 377.57 624 82.6 A- 111 28,277,126 3.93 254,749 8.923 391.58 571 76.1 B 193 36,837,940 5.11 190,870 9.180 396.17 550 73.1 C 139 28,912,821 4.01 208,006 9.186 393.21 544 68.7 C- 14 3,460,610 0.48 247,186 9.105 410.90 555 60.3 D 19 2,585,513 0.36 136,080 9.295 407.95 538 59.0 Total 3,057 720,251,895 100.00 Prepayment Penalty Periods for the Group 2 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 960 224,424,285 31.16 233,775 8.657 374.23 621 79.8 12 244 75,757,354 10.52 310,481 8.329 382.14 624 79.5 13 1 232,447 0.03 232,447 8.750 360.00 549 75.0 24 1,673 375,715,890 52.16 224,576 8.515 384.48 604 82.5 36 120 29,681,657 4.12 247,347 7.165 369.45 658 77.4 60 59 14,440,261 2.00 244,750 6.866 362.35 668 80.0 Total 3,057 720,251,895 100.00 18 Months to Next Adjustment Date for the Group 2 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 22 7,366,510 1.02 334,841 8.163 360.00 588 77.6 13 – 18 18 1 169,951 0.02 169,951 8.650 474.00 594 80.0 19 – 24 24 2,619 607,225,636 84.31 231,854 8.715 382.83 605 82.1 25 – 31 29 1 326,874 0.05 326,874 7.250 353.00 730 88.4 32 – 37 36 84 19,135,284 2.66 227,801 8.219 379.00 608 79.0 38 or Greater 68 330 86,027,639 11.94 260,690 6.666 361.63 683 74.8 Total 3,057 720,251,895 100.00 Gross Margins for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 - 3.000 263 67,787,322 9.41 257,746 6.466 360.79 696 74.0 3.001 - 4.000 24 4,935,237 0.69 205,635 8.431 359.51 632 79.7 4.001 - 5.000 48 11,028,814 1.53 229,767 8.077 372.47 595 76.7 5.001 - 6.000 257 56,301,586 7.82 219,072 8.478 384.35 605 78.7 6.001 - 7.000 2,076 486,069,665 67.49 234,138 8.593 382.02 607 82.1 7.001 - 8.000 359 87,218,599 12.11 242,949 9.136 381.31 601 82.8 8.001 - 9.000 27 6,477,905 0.90 239,922 9.587 396.88 612 83.1 9.001 - 10.000 3 432,767 0.06 144,256 10.830 415.95 635 95.4 Total 3,057 720,251,895 100.00 (1) The weighted average Gross Margin for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.194%. 19 Maximum Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 9.001 - 10.000 3 965,799 0.13 321,933 4.952 359.00 707 79.9 10.001 - 10.500 7 2,132,637 0.30 304,662 5.348 358.98 689 77.6 10.501 - 11.000 41 12,008,129 1.67 292,881 5.889 359.42 695 70.5 11.001 - 11.500 82 20,810,404 2.89 253,785 6.341 360.36 695 73.8 11.501 - 12.000 69 17,738,274 2.46 257,076 6.676 359.40 700 73.4 12.001 - 12.500 56 14,304,895 1.99 255,445 6.628 367.73 679 77.4 12.501 - 13.000 48 17,471,518 2.43 363,990 6.369 376.51 652 77.8 13.001 - 13.500 60 23,403,794 3.25 390,063 6.568 382.42 639 78.7 13.501 - 14.000 129 44,781,482 6.22 347,143 6.960 384.75 621 78.8 14.001 - 14.500 216 64,059,738 8.89 296,573 7.473 384.73 632 79.5 14.501 - 15.000 326 85,204,643 11.83 261,364 7.947 377.47 621 78.4 15.001 - 15.500 336 79,373,143 11.02 236,230 8.444 381.04 612 79.8 15.501 - 16.000 440 99,577,203 13.83 226,312 8.900 382.88 600 82.4 16.001 - 16.500 391 82,892,567 11.51 212,001 9.362 380.75 594 83.7 16.501 - 17.000 429 82,935,855 11.51 193,324 9.814 383.52 585 86.1 17.001 - 17.500 213 39,148,004 5.44 183,793 10.287 379.97 586 86.9 17.501 - 18.000 111 18,984,258 2.64 171,029 10.786 385.50 569 84.8 18.001 - 18.500 48 7,312,717 1.02 152,348 11.291 391.84 584 85.6 18.501 - 19.000 34 4,559,380 0.63 134,099 11.811 377.81 562 85.6 19.001 - 19.500 16 2,471,516 0.34 154,470 12.271 397.61 580 82.8 Greater than 19.500 2 115,939 0.02 57,969 12.842 360.00 613 86.5 Total 3,057 720,251,895 100.00 (1) The weighted average Maximum Mortgage Rate for the Group 2 Mortgage Loans in the Mortgage Pool as ofthe Cut-off Date was approximately 15.186%. Initial Periodic Rate Caps for the Group 2 Mortgage Loans in the Mortgage Pool(1) Initial Periodic RateCap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 27 8,462,260 1.17 313,417 8.219 360.00 591 78.4 1.500 2,332 539,685,977 74.93 231,426 8.701 380.99 607 82.7 2.000 20 5,141,687 0.71 257,084 8.108 358.82 625 72.4 3.000 418 99,994,955 13.88 239,222 8.482 390.84 599 77.8 5.000 228 57,956,409 8.05 254,195 6.448 359.68 697 73.8 6.000 32 9,010,608 1.25 281,581 6.445 359.49 714 77.7 Total 3,057 720,251,895 100.00 (1) The weighted average Initial Periodic Rate Cap for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 2.044%. 20 Subsequent Periodic Rate Caps for the Group 2 Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 384 92,513,634 12.84 240,921 8.585 391.82 599 78.0 1.500 2,417 561,729,868 77.99 232,408 8.665 380.40 608 82.4 2.000 256 66,008,393 9.16 257,845 6.442 359.69 696 74.0 Total 3,057 720,251,895 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.482%. Minimum Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 - 3.000 258 66,643,493 9.25 258,308 6.437 359.68 698 74.0 3.001 - 4.000 8 2,252,235 0.31 281,529 6.793 358.93 708 79.5 5.001 - 6.000 29 11,978,648 1.66 413,057 5.796 376.98 635 77.3 6.001 - 7.000 160 62,125,395 8.63 388,284 6.670 380.69 626 79.1 7.001 - 8.000 491 138,681,674 19.25 282,447 7.605 380.29 629 79.1 8.001 - 9.000 772 180,795,666 25.10 234,191 8.593 383.71 608 80.6 9.001 - 10.000 886 178,788,885 24.82 201,793 9.553 381.41 589 84.9 Greater than 10.000 453 78,985,897 10.97 174,362 10.665 385.18 578 85.2 Total 3,057 720,251,895 100.00 (1) The weighted average Minimum Mortgage Rate for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 8.054%. 21 Next Adjustment Dates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) September 2007 19 6,685,898 0.93 351,889 8.181 360.00 582 77.1 October 2007 3 680,612 0.09 226,871 7.991 360.00 641 83.3 September 2008 1 169,951 0.02 169,951 8.650 474.00 594 80.0 November 2008 6 1,593,837 0.22 265,640 8.755 356.00 616 88.7 December 2008 9 2,896,487 0.40 321,832 8.417 368.92 620 85.6 January 2009 34 7,804,922 1.08 229,557 8.766 386.47 575 79.3 February 2009 271 67,789,837 9.41 250,147 8.588 421.80 597 78.6 March 2009 1,785 411,467,149 57.13 230,514 8.671 373.98 608 82.2 April 2009 451 105,331,200 14.62 233,550 8.926 392.12 607 84.4 May 2009 63 10,342,204 1.44 164,162 9.191 390.10 587 75.8 August 2009 1 326,874 0.05 326,874 7.250 353.00 730 88.4 January 2010 5 1,325,152 0.18 265,030 8.306 358.00 606 79.9 February 2010 8 1,399,413 0.19 174,927 8.603 380.43 609 67.4 March 2010 54 12,359,469 1.72 228,879 7.872 376.33 603 79.9 April 2010 15 3,699,250 0.51 246,617 9.122 388.52 628 79.7 May 2010 2 352,000 0.05 176,000 9.053 445.91 570 80.9 November 2011 3 672,544 0.09 224,181 6.213 356.00 748 71.1 January 2012 8 2,118,613 0.29 264,827 7.071 358.00 705 74.3 February 2012 81 20,649,533 2.87 254,933 6.472 359.68 693 74.1 March 2012 123 32,108,932 4.46 261,048 6.918 363.82 664 76.7 April 2012 33 9,493,285 1.32 287,675 6.642 362.96 693 74.4 May 2012 3 524,507 0.07 174,836 8.444 360.00 655 64.6 September 2013 1 260,137 0.04 260,137 6.125 354.00 661 80.0 October 2013 2 571,900 0.08 285,950 6.582 355.00 754 65.7 November 2013 2 460,698 0.06 230,349 6.433 356.00 671 67.5 December 2013 1 195,740 0.03 195,740 6.500 477.00 685 80.0 January 2014 5 1,373,000 0.19 274,600 6.648 358.00 732 72.1 February 2014 30 7,437,869 1.03 247,929 6.414 359.00 689 75.0 March 2014 5 1,048,490 0.15 209,698 6.434 360.00 730 58.2 April 2014 4 1,503,889 0.21 375,972 6.091 360.00 682 77.5 January 2017 3 1,385,000 0.19 461,667 6.919 358.00 647 70.3 February 2017 3 723,013 0.10 241,004 6.226 359.00 680 81.5 March 2017 12 3,249,450 0.45 270,788 6.284 360.00 683 69.2 April 2017 11 2,251,039 0.31 204,640 6.296 360.00 719 79.0 Total 3,057 720,251,895 100.00 (1) The weighted average Next Adjustment Date for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date is August 2009. Interest Only Periods for the Group 2 Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 2254 473,088,636 65.68 209,888 8.918 390.53 594 81.2 60 541 176,140,082 24.46 325,582 7.973 359.88 638 83.4 84 6 1,839,891 0.26 306,649 6.237 357.68 719 82.1 120 256 69,183,285 9.61 270,247 6.529 359.47 693 74.8 Total 3,057 720,251,895 100.00 22 THE MORTGAGE LOANS Mortgage Loan Programs for the Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 53 14,134,440 1.18 266,688 7.812 360.00 577 78.8 2/28 6-month LIBOR 2,892 511,806,088 42.64 176,973 8.784 359.94 598 83.1 2/38 6-month LIBOR 914 219,485,721 18.28 240,138 8.405 479.69 590 81.0 2/28 6-month LIBOR – 120-month Interest Only 1 271,250 0.02 271,250 6.250 359.00 718 79.2 2/28 6-month LIBOR – 60-month Interest Only 954 269,028,676 22.41 282,001 7.900 359.92 634 83.5 2/38 6-month LIBOR – 60-month Interest Only 1 255,000 0.02 255,000 7.455 480.00 580 85.0 2/28 6-month LIBOR – 40/30-Year Balloon 193 44,922,342 3.74 232,758 8.532 359.20 579 76.5 3/27 12-month LIBOR 1 336,100 0.03 336,100 7.250 360.00 693 80.0 3/27 6-month LIBOR 92 15,066,053 1.26 163,761 8.577 359.84 590 81.3 3/37 6-month LIBOR 35 8,857,864 0.74 253,082 7.822 479.80 583 77.3 3/27 6-month LIBOR – 60-month Interest Only 53 14,838,393 1.24 279,970 7.563 359.66 635 82.6 3/27 12-month LIBOR – 120-month Interest Only 4 1,356,530 0.11 339,133 6.256 359.75 659 66.2 3/27 6-month LIBOR – 40/30-Year Balloon 9 1,828,371 0.15 203,152 8.415 359.36 561 71.4 5/25 6-month LIBOR 68 14,477,285 1.21 212,901 7.638 359.91 609 79.2 5/25 1-year CMT 1 135,891 0.01 135,891 7.125 359.00 671 80.0 5/25 12-month LIBOR 7 1,640,810 0.14 234,401 6.649 359.89 655 61.9 5/35 6-month LIBOR 17 3,095,337 0.26 182,079 7.960 479.85 593 78.0 5/25 12-month LIBOR – 120-month Interest Only 125 31,210,280 2.60 249,682 6.457 359.41 698 74.3 5/25 12-month LIBOR – 60-month Interest Only 14 3,677,749 0.31 262,696 6.464 359.06 700 74.5 5/25 6-month LIBOR – 120-month Interest Only 77 22,867,677 1.90 296,983 6.891 359.84 678 77.7 5/25 6-month LIBOR – 40/30-Year Balloon 2 665,534 0.06 332,767 7.057 359.32 595 65.3 7/23 1-year CMT 1 224,698 0.02 224,698 6.625 356.00 655 54.3 7/23 12-month LIBOR 4 849,687 0.07 212,422 6.217 359.00 680 61.4 7/33 1-year CMT 1 195,740 0.02 195,740 6.500 477.00 685 80.0 7/23 1-year CMT – 84-month Interest Only 2 517,037 0.04 258,519 6.249 354.50 730 75.0 7/23 12-month LIBOR – 120-month Interest Only 32 8,226,707 0.69 257,085 6.426 359.15 692 72.7 7/23 12-month LIBOR – 84-month Interest Only 4 1,322,854 0.11 330,714 6.232 358.92 715 84.9 7/23 6-month LIBOR – 120-month Interest Only 6 1,515,000 0.13 252,500 6.571 357.74 721 73.2 10/20 12-month LIBOR 1 122,821 0.01 122,821 6.000 360.00 698 74.0 10/20 12-month LIBOR – 120-month Interest Only 28 7,485,681 0.62 267,346 6.404 359.53 687 73.5 Total 5,592 1,200,417,616 100.00 23 Original Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 4,624 968,527,953 80.68 209,457 8.285 359.85 615 82.0 ARM 480 968 231,889,663 19.32 239,555 8.374 479.69 589 80.8 Total 5,592 1,200,417,616 100.00 Mortgage Loan Principal Balances for the Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 23 1,111,076 0.09 48,308 10.575 360.00 588 78.2 50,000.01 – 75,000.00 300 18,950,230 1.58 63,167 9.873 364.96 594 82.4 75,000.01 – 100,000.00 508 45,187,799 3.76 88,952 9.162 373.90 597 82.3 100,000.01 – 150,000.00 1,314 165,302,672 13.77 125,801 8.785 377.39 598 82.9 150,000.01 – 200,000.00 1,021 177,549,649 14.79 173,898 8.422 382.51 605 81.3 200,000.01 – 250,000.00 761 171,193,902 14.26 224,959 8.370 381.71 609 81.9 250,000.01 – 300,000.00 508 139,611,915 11.63 274,827 8.173 387.84 610 80.7 300,000.01 – 350,000.00 350 113,191,826 9.43 323,405 7.955 387.42 614 80.7 350,000.01 – 400,000.00 272 101,525,091 8.46 373,254 7.893 384.95 615 81.2 400,000.01 – 450,000.00 211 89,726,077 7.47 425,242 7.737 382.70 622 82.3 450,000.01 – 500,000.00 145 69,275,717 5.77 477,764 7.889 385.52 627 83.0 500,000.01 – 550,000.00 66 34,462,826 2.87 522,164 8.371 398.09 620 84.3 550,000.01 – 600,000.00 43 24,747,031 2.06 575,512 7.987 390.41 615 81.8 600,000.01 – 650,000.00 27 16,995,365 1.42 629,458 8.250 381.81 616 80.0 650,000.01 – 700,000.00 15 10,110,770 0.84 674,051 8.189 375.88 643 82.1 700,000.01 – 750,000.00 17 12,344,727 1.03 726,160 8.393 366.96 617 83.1 750,000.01 – 800,000.00 5 3,925,061 0.33 785,012 8.636 407.89 608 80.7 800,000.01 – 850,000.00 3 2,503,570 0.21 834,523 7.909 399.29 601 81.8 850,000.01 – 900,000.00 2 1,769,512 0.15 884,756 8.659 360.00 594 71.8 Greater than 900,000.00 1 932,800 0.08 932,800 7.830 360.00 637 80.0 Total 5,592 1,200,417,616 100.00 24 State Distribution of the Mortgaged Properties for the Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 58 7,162,094 0.60 123,484 9.181 365.29 592 84.6 Alaska 12 2,339,599 0.19 194,967 8.284 360.00 599 83.8 Arizona 269 56,135,515 4.68 208,682 8.380 386.77 617 81.0 Arkansas 30 4,092,744 0.34 136,425 9.324 383.05 585 90.2 California 802 274,322,662 22.85 342,048 7.627 392.81 617 78.4 Colorado 74 16,552,440 1.38 223,682 8.065 383.99 613 81.5 Connecticut 89 19,912,401 1.66 223,735 8.451 378.98 605 80.4 Delaware 12 2,166,786 0.18 180,565 8.575 380.35 614 85.3 District of Columbia 17 4,068,719 0.34 239,336 7.956 365.05 627 75.1 Florida 770 162,799,525 13.56 211,428 8.365 383.22 616 81.6 Georgia 219 37,659,732 3.14 171,962 8.860 372.23 609 86.0 Hawaii 17 6,362,050 0.53 374,238 8.242 369.68 628 81.0 Idaho 43 7,252,842 0.60 168,671 7.958 384.13 598 84.4 Illinois 275 54,794,650 4.56 199,253 8.832 370.15 615 83.5 Indiana 57 6,831,431 0.57 119,850 9.262 371.53 597 88.3 Iowa 18 1,803,047 0.15 100,169 9.391 373.09 598 86.8 Kansas 28 3,747,180 0.31 133,828 9.307 370.62 608 90.0 Kentucky 32 3,859,263 0.32 120,602 8.950 383.82 606 87.7 Louisiana 52 7,590,289 0.63 145,967 8.997 376.71 590 81.1 Maine 15 2,729,715 0.23 181,981 8.210 359.93 606 82.6 Maryland 130 34,739,161 2.89 267,224 8.161 388.89 608 82.0 Massachusetts 95 23,797,816 1.98 250,503 8.326 376.37 591 79.2 Michigan 159 22,496,287 1.87 141,486 9.182 376.16 601 85.4 Minnesota 69 13,087,140 1.09 189,669 8.603 384.32 610 83.8 Mississippi 30 3,558,214 0.30 118,607 8.995 372.28 590 86.4 Missouri 130 16,466,445 1.37 126,665 9.308 370.66 599 85.2 Montana 22 3,912,954 0.33 177,862 8.477 372.60 580 84.3 Nebraska 6 677,600 0.06 112,933 9.067 360.00 584 89.5 Nevada 81 20,413,825 1.70 252,023 7.833 389.34 628 82.2 New Hampshire 27 5,045,776 0.42 186,881 8.429 376.10 590 81.4 New Jersey 187 49,366,865 4.11 263,994 8.436 378.78 601 80.8 New Mexico 30 4,969,933 0.41 165,664 8.626 369.22 604 83.8 New York 182 62,079,400 5.17 341,096 8.019 396.04 615 79.5 North Carolina 127 18,451,980 1.54 145,291 9.117 383.90 601 84.7 Ohio 69 7,986,923 0.67 115,753 9.247 364.55 594 86.9 Oklahoma 39 4,691,272 0.39 120,289 9.229 369.91 574 86.2 Oregon 68 13,806,612 1.15 203,038 8.101 390.76 608 82.3 Pennsylvania 159 23,147,917 1.93 145,584 8.822 379.37 591 84.6 Rhode Island 14 3,088,814 0.26 220,630 8.253 377.21 605 78.6 South Carolina 52 8,007,914 0.67 153,998 8.881 385.80 599 83.9 South Dakota 9 1,240,379 0.10 137,820 9.283 360.00 596 94.2 Tennessee 98 12,207,899 1.02 124,570 8.938 375.47 609 88.4 Texas 370 50,352,653 4.19 136,088 8.863 366.13 607 86.6 Utah 96 18,960,698 1.58 197,507 8.313 374.28 622 83.3 Vermont 10 2,168,650 0.18 216,865 7.961 381.14 581 78.8 Virginia 164 35,603,713 2.97 217,096 8.198 382.16 601 82.5 Washington 170 41,075,413 3.42 241,620 7.946 385.68 604 81.8 West Virginia 9 1,175,984 0.10 130,665 9.240 371.95 579 80.1 Wisconsin 80 12,327,952 1.03 154,099 9.218 369.55 602 85.5 Wyoming 21 3,328,744 0.28 158,512 8.963 377.51 588 87.3 Total 5,592 1,200,417,616 100.00 25 Loan-to-Value Ratios for the Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 117 19,639,056 1.64 167,855 7.818 387.96 578 40.9 50.01 – 55.00 64 14,449,748 1.20 225,777 7.656 390.55 608 52.6 55.01 – 60.00 127 28,387,311 2.36 223,522 7.587 385.91 583 57.8 60.01 – 65.00 174 36,081,177 3.01 207,363 7.653 386.82 581 63.5 65.01 – 70.00 310 66,490,612 5.54 214,486 7.988 390.65 580 68.5 70.01 – 75.00 453 104,035,685 8.67 229,659 8.103 388.38 589 73.9 75.01 – 80.00 1,734 382,637,419 31.88 220,667 8.003 377.43 632 79.7 80.01 – 85.00 572 127,209,334 10.60 222,394 8.405 388.94 587 84.3 85.01 – 90.00 980 218,504,432 18.20 222,964 8.537 386.83 610 89.6 90.01 – 95.00 644 122,545,401 10.21 190,288 9.020 377.10 608 94.7 95.01 – 100.00 417 80,437,441 6.70 192,896 9.125 380.06 631 99.9 Total 5,592 1,200,417,616 100.00 Combined Loan-to-Value Ratios(1) for the Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 114 19,154,110 1.60 168,019 7.794 387.12 578 40.6 50.01 – 55.00 64 14,449,748 1.20 225,777 7.656 390.55 608 52.6 55.01 – 60.00 124 28,022,333 2.33 225,987 7.585 385.83 583 57.8 60.01 – 65.00 172 35,763,677 2.98 207,928 7.661 387.06 580 63.5 65.01 – 70.00 306 65,558,256 5.46 214,243 7.994 390.73 579 68.4 70.01 – 75.00 425 97,573,927 8.13 229,586 8.147 389.92 584 73.9 75.01 – 80.00 693 154,767,351 12.89 223,330 8.135 387.77 593 79.2 80.01 – 85.00 575 128,573,884 10.71 223,607 8.392 388.66 587 84.1 85.01 – 90.00 1,012 224,802,742 18.73 222,137 8.512 386.54 612 89.3 90.01 – 95.00 692 135,094,127 11.25 195,223 8.840 375.46 616 93.3 95.01 – 100.00 1,415 296,657,462 24.71 209,652 8.275 373.43 649 85.3 Total 5,592 1,200,417,616 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 26 Current Mortgage Rates for the Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.501 – 5.000 4 1,135,799 0.09 283,950 4.922 359.15 682 78.2 5.001 – 5.500 21 6,488,621 0.54 308,982 5.400 375.60 645 75.5 5.501 – 6.000 102 31,419,650 2.62 308,036 5.878 378.21 657 73.8 6.001 – 6.500 241 69,410,392 5.78 288,010 6.354 376.31 650 76.0 6.501 – 7.000 391 109,313,513 9.11 279,574 6.832 383.15 627 77.4 7.001 – 7.500 557 140,306,925 11.69 251,898 7.330 381.81 623 79.5 7.501 – 8.000 737 166,653,919 13.88 226,125 7.807 381.29 613 80.0 8.001 – 8.500 764 163,943,762 13.66 214,586 8.304 386.34 608 81.4 8.501 – 9.000 847 176,265,552 14.68 208,106 8.798 387.57 603 83.9 9.001 – 9.500 634 123,212,868 10.26 194,342 9.302 381.97 597 85.3 9.501 – 10.000 647 112,256,743 9.35 173,503 9.788 381.60 586 86.7 10.001 – 10.500 326 54,543,863 4.54 167,312 10.286 382.17 587 87.0 10.501 – 11.000 175 27,426,668 2.28 156,724 10.763 385.71 578 86.1 11.001 – 11.500 69 8,903,432 0.74 129,035 11.289 386.15 587 86.9 11.501 – 12.000 54 6,173,262 0.51 114,320 11.809 376.60 568 86.8 12.001 – 12.500 17 2,545,816 0.21 149,754 12.278 396.51 580 83.3 12.501 – 13.000 4 303,792 0.03 75,948 12.759 408.28 570 85.0 13.001 – 13.500 1 50,339 0.00 50,339 13.125 360.00 563 95.0 Greater than 14.000 1 62,700 0.01 62,700 14.250 360.00 566 95.0 Total 5,592 1,200,417,616 100.00 Types of Mortgaged Properties for the Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 4,087 839,070,075 69.90 205,302 8.331 383.91 604 81.5 Planned Unit Development 860 208,816,088 17.40 242,809 8.262 379.31 619 83.8 Low-Rise Condominium 389 77,804,788 6.48 200,012 8.195 379.60 630 82.0 Two Family Home 187 54,272,589 4.52 290,228 8.275 388.45 626 81.1 Three Family Home 27 8,319,726 0.69 308,138 8.104 380.32 624 74.7 Four Family Home 18 6,552,818 0.55 364,045 7.895 396.03 658 70.7 High-Rise Condominium 19 4,967,388 0.41 261,441 7.915 363.90 648 75.9 Manufactured Housing(1) 5 614,145 0.05 122,829 9.116 387.12 571 65.9 Total 5,592 1,200,417,616 100.00 (1) Treated as real property. Loan Purposes for the Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 2,963 682,909,789 56.89 230,479 8.195 388.41 594 79.0 Purchase 2,333 455,089,510 37.91 195,066 8.553 375.47 633 86.2 Refinance – Rate/Term 296 62,418,317 5.20 210,873 7.649 378.74 622 80.5 Total 5,592 1,200,417,616 100.00 27 Occupancy Types for the Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to- Value Ratio (%) Owner Occupied 5,150 1,119,234,021 93.24 217,327 8.297 383.04 607 82.0 Investment Property 354 62,554,040 5.21 176,706 8.442 385.44 658 79.7 Second Home 88 18,629,554 1.55 211,699 8.145 372.32 664 76.9 Total 5,592 1,200,417,616 100.00 (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to- Value Ratio (%) 301 – 360 4,624 968,527,953 80.68 209,457 8.285 359.85 615 82.0 Greater than 360 968 231,889,663 19.32 239,555 8.374 479.69 589 80.8 Total 5,592 1,200,417,616 100.00 Loan Documentation Types for the Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to- Value Ratio (%) Full Documentation 3,458 661,549,831 55.11 191,310 8.246 383.43 595 84.0 Stated Income 1,866 469,446,147 39.11 251,579 8.654 385.85 618 79.8 Reduced 199 52,437,195 4.37 263,503 6.444 359.68 700 74.0 Full/Alternative 28 6,811,218 0.57 243,258 6.401 359.26 701 79.0 Stated Income/Stated Asset 16 4,284,488 0.36 267,781 6.664 359.66 684 76.0 No Income/No Asset 12 3,222,812 0.27 268,568 6.592 359.41 694 74.6 No Ratio 6 1,431,860 0.12 238,643 6.415 359.48 700 57.7 Streamlined 7 1,234,065 0.10 176,295 6.120 359.88 692 74.2 Total 5,592 1,200,417,616 100.00 28 Credit Bureau Risk Scores(1) for the Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 5 1,118,950 0.09 223,790 7.434 360.00 806 78.4 781 – 800 15 3,276,042 0.27 218,403 6.913 364.85 792 80.8 761 – 780 19 3,953,962 0.33 208,103 7.278 376.03 771 80.6 741 – 760 32 7,305,112 0.61 228,285 7.218 363.56 749 83.9 721 – 740 75 17,153,195 1.43 228,709 7.457 369.63 729 79.0 701 – 720 133 35,939,069 2.99 270,219 7.127 371.40 711 77.9 681 – 700 225 54,697,830 4.56 243,101 7.633 370.96 690 81.6 661 – 680 389 94,520,790 7.87 242,984 7.891 373.27 670 83.4 641 – 660 594 144,158,295 12.01 242,691 8.183 374.23 650 83.7 621 – 640 638 138,435,780 11.53 216,984 8.069 377.13 631 83.9 601 – 620 821 176,124,452 14.67 214,524 8.347 382.10 610 85.4 581 – 600 710 148,776,709 12.39 209,545 8.445 385.43 591 83.5 561 – 580 623 124,635,319 10.38 200,057 8.615 392.85 571 81.5 541 – 560 565 105,519,619 8.79 186,760 8.623 394.85 551 78.8 521 – 540 456 90,363,340 7.53 198,165 8.813 396.02 531 75.5 501 – 520 276 51,988,064 4.33 188,363 9.180 396.88 511 72.3 500 or Less 16 2,451,088 0.20 153,193 10.415 372.50 500 76.0 Total 5,592 1,200,417,616 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 4,771 1,025,131,779 85.40 214,867 8.261 380.38 619 83.2 A- 253 58,568,455 4.88 231,496 8.323 391.14 571 77.1 B 330 68,753,946 5.73 208,345 8.499 402.53 560 74.4 C 194 40,290,650 3.36 207,684 8.856 400.00 550 69.8 C- 18 4,122,514 0.34 229,029 8.944 402.69 557 61.2 D 26 3,550,273 0.30 136,549 9.014 409.97 546 59.9 Total 5,592 1,200,417,616 100.00 Prepayment Penalty Periods for the Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,650 348,550,183 29.04 211,243 8.571 376.10 617 81.3 6 2 278,443 0.02 139,222 8.055 438.61 588 82.3 12 348 102,855,913 8.57 295,563 8.184 385.32 619 79.6 13 1 232,447 0.02 232,447 8.750 360.00 549 75.0 24 3,309 683,275,237 56.92 206,490 8.287 387.18 603 82.6 36 223 50,785,132 4.23 227,736 7.304 375.11 634 78.5 60 59 14,440,261 1.20 244,750 6.866 362.35 668 80.0 Total 5,592 1,200,417,616 100.00 29 Months to Next Adjustment Date for the Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 53 14,134,440 1.18 266,688 7.812 360.00 577 78.8 13 – 18 18 1 169,951 0.01 169,951 8.650 474.00 594 80.0 19 – 24 24 4,954 1,045,599,126 87.10 211,062 8.465 385.05 605 82.5 25 – 31 29 1 326,874 0.03 326,874 7.250 353.00 730 88.4 32 – 37 36 193 41,956,437 3.50 217,391 7.977 385.14 605 79.9 38 or Greater 67 390 98,230,788 8.18 251,874 6.777 363.52 674 75.5 Total 5,592 1,200,417,616 100.00 Gross Margins for the Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 or Less 1 140,516 0.01 140,516 7.500 477.00 618 80.0 2.001 – 3.000 266 68,583,986 5.71 257,835 6.475 360.77 695 74.1 3.001 – 4.000 26 5,326,537 0.44 204,867 8.425 359.55 631 80.6 4.001 – 5.000 101 20,803,951 1.73 205,980 7.864 385.94 603 78.6 5.001 – 6.000 493 104,373,113 8.69 211,710 8.218 383.27 602 78.5 6.001 – 7.000 4,045 852,196,679 70.99 210,679 8.364 383.98 606 82.6 7.001 – 8.000 613 138,298,138 11.52 225,609 8.877 386.13 601 83.6 8.001 – 9.000 44 10,261,928 0.85 233,226 9.231 408.59 600 84.7 9.001 – 10.000 3 432,767 0.04 144,256 10.830 415.95 635 95.4 Total 5,592 1,200,417,616 100.00 (1) The weighted average Gross Margin for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.340%. 30 Maximum Mortgage Rates for the Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 9.001 – 10.000 3 965,799 0.08 321,933 4.952 359.00 707 79.9 10.001 – 10.500 7 2,132,637 0.18 304,662 5.348 358.98 689 77.6 10.501 – 11.000 41 12,008,129 1.00 292,881 5.889 359.42 695 70.5 11.001 – 11.500 82 20,810,404 1.73 253,785 6.341 360.36 695 73.8 11.501 – 12.000 70 17,908,274 1.49 255,832 6.657 359.40 699 73.3 12.001 – 12.500 68 17,204,879 1.43 253,013 6.490 375.84 670 76.5 12.501 – 13.000 94 28,208,050 2.35 300,086 6.291 389.55 633 75.8 13.001 – 13.500 177 53,189,183 4.43 300,504 6.551 387.77 623 76.3 13.501 – 14.000 359 98,242,383 8.18 273,656 6.977 387.90 610 78.1 14.001 – 14.500 557 138,161,820 11.51 248,046 7.443 383.86 618 79.7 14.501 – 15.000 761 171,862,005 14.32 225,837 7.921 381.28 612 80.5 15.001 – 15.500 753 161,137,622 13.42 213,994 8.386 384.57 607 82.0 15.501 – 16.000 817 167,236,005 13.93 204,695 8.865 387.34 601 84.2 16.001 – 16.500 599 115,388,979 9.61 192,636 9.346 382.16 597 85.3 16.501 – 17.000 597 103,886,168 8.65 174,014 9.811 381.78 588 87.1 17.001 – 17.500 300 49,374,804 4.11 164,583 10.290 379.46 589 88.0 17.501 – 18.000 163 24,817,006 2.07 152,252 10.775 383.70 580 86.4 18.001 – 18.500 69 8,903,432 0.74 129,035 11.289 386.15 587 86.9 18.501 – 19.000 52 6,017,389 0.50 115,719 11.810 377.03 567 87.0 19.001 – 19.500 17 2,545,816 0.21 149,754 12.278 396.51 580 83.3 Greater than 19.500 6 416,831 0.03 69,472 13.028 395.18 569 87.7 Total 5,592 1,200,417,616 100.00 (1) The weighted average Maximum Mortgage Rate for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 15.111%. Initial Periodic Rate Caps for the Mortgage Loans in the Mortgage Pool(1) Initial Periodic Rate Cap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 65 16,357,655 1.36 251,656 7.900 359.99 580 79.5 1.500 4,500 945,118,996 78.73 210,026 8.442 383.75 607 83.1 2.000 25 6,177,142 0.51 247,086 8.028 358.81 623 74.0 3.000 740 165,461,844 13.78 223,597 8.302 391.17 596 78.1 3.100 1 272,000 0.02 272,000 8.650 480.00 618 80.0 5.000 228 57,956,409 4.83 254,195 6.448 359.68 697 73.8 6.000 33 9,073,571 0.76 274,957 6.461 359.49 714 77.8 Total 5,592 1,200,417,616 100.00 (1) The weighted average Initial Periodic Rate Cap for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.906%. 31 Subsequent Periodic Rate Caps for the Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 687 154,339,017 12.86 224,657 8.367 392.02 594 78.3 1.500 4,648 980,007,242 81.64 210,845 8.417 383.15 607 82.9 2.000 257 66,071,357 5.50 257,087 6.445 359.69 696 74.0 Total 5,592 1,200,417,616 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.463%. Minimum Mortgage Rates for the Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 – 3.000 258 66,643,493 5.55 258,308 6.437 359.68 698 74.0 3.001 – 4.000 8 2,252,235 0.19 281,529 6.793 358.93 708 79.5 4.001 – 5.000 1 170,000 0.01 170,000 4.750 360.00 544 68.5 5.001 – 6.000 66 21,059,456 1.75 319,083 5.790 392.41 622 75.9 6.001 – 7.000 467 136,259,267 11.35 291,776 6.675 386.93 617 77.7 7.001 – 8.000 1,253 298,344,368 24.85 238,104 7.595 382.17 615 79.8 8.001 – 9.000 1,611 340,209,313 28.34 211,179 8.560 386.97 605 82.7 9.001 – 10.000 1,281 235,469,612 19.62 183,817 9.534 381.79 592 86.0 Greater than 10.000 647 100,009,871 8.33 154,575 10.662 383.57 583 86.7 Total 5,592 1,200,417,616 100.00 (1) The weighted average Minimum Mortgage Rate for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 8.064%. 32 Next Adjustment Dates for the Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) September 2007 46 12,328,328 1.03 268,007 7.865 360.00 573 78.7 October 2007 7 1,806,112 0.15 258,016 7.448 360.00 607 79.8 September 2008 1 169,951 0.01 169,951 8.650 474.00 594 80.0 November 2008 10 2,237,827 0.19 223,783 8.376 356.00 625 87.8 December 2008 18 4,850,261 0.40 269,459 8.317 366.90 618 85.2 January 2009 53 11,431,313 0.95 215,685 8.647 381.08 576 79.0 February 2009 487 115,721,584 9.64 237,621 8.307 424.63 595 78.9 March 2009 3,397 705,331,677 58.76 207,634 8.429 375.78 607 82.9 April 2009 924 195,404,359 16.28 211,477 8.643 395.84 604 83.6 May 2009 65 10,622,104 0.88 163,417 9.199 389.30 588 76.1 August 2009 1 326,874 0.03 326,874 7.250 353.00 730 88.4 November 2009 1 180,000 0.01 180,000 9.875 356.00 562 89.1 December 2009 2 285,316 0.02 142,658 8.705 416.10 607 90.2 January 2010 7 1,674,226 0.14 239,175 8.346 358.00 607 83.6 February 2010 16 3,442,383 0.29 215,149 8.188 404.58 605 76.3 March 2010 127 26,872,297 2.24 211,593 7.840 380.21 605 81.1 April 2010 38 9,150,215 0.76 240,795 8.129 394.51 607 76.7 May 2010 2 352,000 0.03 176,000 9.053 445.91 570 80.9 November 2011 3 672,544 0.06 224,181 6.213 356.00 748 71.1 January 2012 8 2,118,613 0.18 264,827 7.071 358.00 705 74.3 February 2012 86 21,253,924 1.77 247,139 6.522 361.71 692 74.3 March 2012 169 42,372,372 3.53 250,724 7.071 366.00 652 77.4 April 2012 42 10,828,602 0.90 257,824 6.728 365.50 683 75.3 May 2012 3 524,507 0.04 174,836 8.444 360.00 655 64.6 September 2013 1 260,137 0.02 260,137 6.125 354.00 661 80.0 October 2013 2 571,900 0.05 285,950 6.582 355.00 754 65.7 November 2013 2 460,698 0.04 230,349 6.433 356.00 671 67.5 December 2013 1 195,740 0.02 195,740 6.500 477.00 685 80.0 January 2014 5 1,373,000 0.11 274,600 6.648 358.00 732 72.1 February 2014 30 7,437,869 0.62 247,929 6.414 359.00 689 75.0 March 2014 5 1,048,490 0.09 209,698 6.434 360.00 730 58.2 April 2014 4 1,503,889 0.13 375,972 6.091 360.00 682 77.5 January 2017 3 1,385,000 0.12 461,667 6.919 358.00 647 70.3 February 2017 3 723,013 0.06 241,004 6.226 359.00 680 81.5 March 2017 12 3,249,450 0.27 270,788 6.284 360.00 683 69.2 April 2017 11 2,251,039 0.19 204,640 6.296 360.00 719 79.0 Total 5,592 1,200,417,616 100.00 (1) The weighted average Next Adjustment Date for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date is June 2009. Interest Only Periods for the Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 4,291 837,844,782 69.80 195,256 8.607 393.00 595 81.8 60 1,022 287,799,818 23.97 281,605 7.864 360.00 635 83.4 84 6 1,839,891 0.15 306,649 6.237 357.68 719 82.1 120 273 72,933,125 6.08 267,154 6.582 359.50 689 74.9 Total 5,592 1,200,417,616 100.00 33
